Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 07/08/2019. In virtue of this communication, claims 1-30 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the priority documents have not received yet.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/08/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 07/08/2019 are accepted as part of the formal application.

Claim Objections
Claims 1, 4-5 and 19 objected to because of the following informalities: 


Regarding claim 1,
The recitation “the shape of a polynomial spiral” in line 16 does not have an antecedent basis. It should be “a shape of a polynomial spiral”. Appropriate correction is required.
The recitation “the arc length” in line 17 does not have an antecedent basis. It should be “an arc length”. Appropriate correction is required.
The recitation “the rotation of a radius vector of the polynomial spiral” in lines 17-18 does not have an antecedent basis. It should be “a rotation of a radius vector of the polynomial spiral”. Appropriate correction is required.

Regarding claim 4,
The recitation “the substantially spiral-shaped design” in line 2 does not have an antecedent basis. It should be “the substantially spiral-shaped design”. Appropriate correction is required.

Regarding claim 5,
The recitation “the substantially spiral-shaped design” in line 2 does not have an antecedent basis. It should be “the substantially spiral-shaped design”. Appropriate correction is required.

Regarding claim 19,
The recitation “the design of at least one substantially spiral-shaped structure of the parasitic structure” in lines 1-2 does not have an antecedent basis. It should be “a design of at least one substantially spiral-shaped structure of the parasitic structure”. Appropriate correction is required.
The recitation “the design of the substantially spiral-shaped structure of at least one radiation structure” in lines 3-4 does not have an antecedent basis. It should be “a design of the substantially spiral-shaped structure of at least one radiation structure”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 10-12, 18-19, 21, 24, 26-27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1,
	The recitation “configured to be connected” in line 6 is considered vague because “a feeding section” may be or may not be connected to “an external feeding structure”. Clarification is required.
The recitation “at least two radiation structures” in line 11 is considered vague because it is confused with “at least two radiation structures” in line 4. Clarification is required.

Regarding claim 2,
	The recitation “at least two radiation structures” in lines 1-2 is considered vague because it is confused with “at least two radiation structures” in line 4 of claim 1. Clarification is required.

Regarding claim 3,
	The recitation “at least two radiation structures” in lines 1-2 is considered vague because it is confused with “at least two radiation structures” in line 4 of claim 1. Clarification is required.

Regarding claim 11,
	The recitation “the maximum width” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 12,
	The recitation “the width at least a part of the feeding section” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 18-19, 21, 24, 26-27 and 30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mehen et al (US 6407721), hereinafter Mehen.

Regarding claim 1,
Mehen discloses GNSS antenna (a spiral antenna, Fig 2) comprising:
at least one dielectric support substrate (a dielectric substrate 32, Fig 2) having a front surface and a rear surface;
at least two radiation structures (spiral arms 34a and 34b, Fig 2) attached to the front surface of said support substrate, each radiation structure comprising:
a feeding section (an electrical terminal pad 36a, 36b, Fig 4) configured to be connected to an external feeding structure (a cabling 14, Fig 2), and
at least one substantially spiral-shaped section connected to said feeding section (Fig 4),
wherein the feeding sections of the radiation structures are facing each other (Fig 4), and wherein at least two radiation structures are positioned at a distance from each other (Fig 4); and
preferably, at least one parasitic structure (a spiral arm 42, Fig 5) attached to the rear surface of said support substrate.
Mehen does not explicitly teach wherein the substantially spiral-shaped section of at least one radiation structure has the shape of a polynomial spiral, for which the curvature changes preferably substantially linearly with the arc length, and wherein the rotation of a radius vector of the polynomial spiral complies with the formula: ϱ ( ϑ ) = 1 .Math. 1 A .Math. cos  ( m 4 .Math. g 1  ( ϑ ) ) .Math. n 2 ± .Math. 1 B .Math. sin  ( m 4 .Math. g 2  ( ϑ ) ) .Math. n 3 n 1 .Math. f  ( ϑ ) wherein: A, B, n.sub.1ϵ[AltContent: rect].sub.0.sup.+; m, n.sub.1,2 ϵ[AltContent: rect]; and f(ϑ)=e.sup.bϑ
	However, Mehen teaches the spiral arms spiral about a common axis and have standard dimensions, spiral pitch, etc. as is commonly found in microstrip spiral antennas designed for broadband operation (Col 3, lines 56-59, col 4, lines 12-15). This teaching is result effect in order to provide a broadband characteristic for the antenna.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a substantially spiral-shaped section of at least one radiation structure having a shape of a polynomial spiral, for which a curvature changing preferably substantially linearly with an arc length, and wherein the rotation of a radius vector of the polynomial spiral complies with the formula: ϱ ( ϑ ) = 1 .Math. 1 A .Math. cos  ( m 4 .Math. g 1  ( ϑ ) ) .Math. n 2 ± .Math. 1 B .Math. sin  ( m 4 .Math. g 2  ( ϑ ) ) .Math. n 3 n 1 .Math. f  ( ϑ ) wherein: A, B, n.sub.1ϵ[AltContent: rect].sub.0.sup.+; m, n.sub.1,2 ϵ[AltContent: rect]; and f(ϑ)=e.sup.bϑ in Mehen, in order to provide a super thin, cavity free spiral antenna suitable for broadband operations.
[AltContent: arrow][AltContent: textbox (Spiral antenna)][AltContent: textbox (Mehen (US 6407721))]     
    PNG
    media_image1.png
    724
    563
    media_image1.png
    Greyscale



[AltContent: textbox (Mehen (US 6407721))]
    PNG
    media_image2.png
    738
    638
    media_image2.png
    Greyscale

Regarding claim 2,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.

Mehen teaches the design of at least two radiation structures is substantially identical (Fig 4).

Regarding claim 3,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen teaches at least two radiation structures together form a layout, said layout having an n-fold rotational symmetry, wherein n≥2 (Fig 4).

Regarding claim 4,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen teaches the substantially spiral-shaped design of each radiation structure has a smooth curvature (Fig 4).

Regarding claim 5,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
 	Mehen teaches the substantially spiral-shaped section of at least one radiation structure has the shape of a polynomial spiral for which the curvature changes substantially periodically with the arc length (Fig 4).

Regarding claim 6,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen does not explicitly teach at least one radiation structure comprises at least one fine frequency tuning branch connected to the substantially spiral-shaped section of said radiation structure.
However, Mehen teaches the spiral arms 34a and 34b and spiral arm 42 are electrically connected together by one or more impedance elements to form a tuned circuit designed to resonate at the operating frequency of the antenna 10 (col 4, lines 40-44)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one radiation structure comprising at least one fine frequency tuning branch connected to a substantially spiral-shaped section of the radiation structure in Mehen as modified, in order to provide a super thin, cavity free spiral antenna suitable for broadband operations.

Regarding claim 10,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen does not explicitly teach the maximum diameter of the substantially spiral-shaped section of at least one radiation structure is situated between 8 and 9 mm.
However, Mehen teaches the spiral arms 34a and 34b and spiral arm 42 are electrically connected together by one or more impedance elements to form a tuned circuit designed to resonate at the operating frequency of the antenna 10 (col 4, lines 40-44). This teaching is result effect in order to tune the antenna to a desired operating frequency (col 5, lines 33-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a maximum diameter of a substantially spiral-shaped section of at least one radiation structure being situated between 8 and 9 mm in Mehen as modified, in order to provide a super thin, cavity free spiral antenna suitable for broadband operations.

Regarding claim 18,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen does not explicitly teach the at least one parasitic structure comprises a substantially linear section and at least one substantially spiral-shaped structure to each end of said linear section.
However, Mehen teaches the spiral arms 34a and 34b and spiral arm 42 are electrically connected together by one or more impedance elements to form a tuned circuit designed to resonate at the operating frequency of the antenna 10 (col 4, lines 40-44). This teaching is result effect in order to tune the antenna to a desired operating frequency (col 5, lines 33-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one parasitic structure comprising a substantially linear section and at least one substantially spiral-shaped structure to each end of the linear section in Mehen as modified, in order to provide a super thin, cavity free spiral antenna suitable for broadband operations.

Regarding claim 19,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 18.
Mehen teaches the design of at least one substantially spiral-shaped structure of the parasitic structure substantially corresponds to the design of the substantially spiral-shaped structure of at least one radiation structure (Fig 5, col 4, lines 28-35).

Regarding claim 21,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen teaches the at least one parasitic structure is substantially completely made of at least one electrically conductive material, preferably made at least one metal (col 4, lines 24-26.

Regarding claim 24,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen teaches the GNSS antenna comprises more than two radiation structures (Fig 2).

Regarding claim 26,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen does not explicitly teach the radiation structures allow the GNSS antenna to operate in different frequency bands, preferably at least one GNSS frequency band and at least one frequency band chosen from the group consisting of: the Cellular GSM frequency band, LTE frequency band, WCDMA frequency band, and/or Wi-Fi frequency band.
However, Mehen teaches the spiral arms 34a and 34b and spiral arm 42 are electrically connected together by one or more impedance elements to form a tuned circuit designed to resonate at the operating frequency of the antenna 10 (col 4, lines 40-44). This teaching is result effect in order to tune the antenna to a desired operating frequency (col 5, lines 33-37).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use radiation structures allowing a GNSS antenna to operate in different frequency bands, preferably at least one GNSS frequency band and at least one frequency band chosen from a group consisting of: a Cellular GSM frequency band, an LTE frequency band, a WCDMA frequency band, and/or a Wi-Fi frequency band in Mehen as modified, in order to provide a super thin, cavity free spiral antenna suitable for broadband operations.

Regarding claim 27,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 1.
Mehen teaches GNSS module (an antenna 10, Fig 2), comprising at least one GNSS antenna according to claim 1, and at least one housing (an insulator 20, Fig 2) for mounting said GNSS antenna

Regarding claim 30,
Mehen as modified in view of Jones discloses the claimed invention, as discussed in claim 27.
Mehen teaches vehicle comprising at least one GNSS module according to claim 27 (“the antenna may be mounted on the fuselage of an aircraft, the roof of an automobile, etc.”; col 57-59).

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845